PER CURIAM:
Plaintiffs appeal the district court’s order granting Defendants’ Fed.R.Civ.P. 12(b)(6) motion to dismiss Plaintiffs’ state law and Fair Labor Standards Act, 29 U.S.C.A. §§ 201-219 (West 1998 & Supp. 2010) claims. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Lawyer v. Verizon Commc’ns, Inc., No. 8:10-cv-01287-RWT (D.Md. July 28, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.